Case: 1:18-Cr-OO70l-CAB Doc #: 6 Filed: 12/07/18 1 of 4. Page|D #: 21

:\O I‘]QA (Re\‘. |21'] UOHND SJ'lT) Urdcr Sclting Condiliolts of|{eh:ase l’age l ol` 4 l’ages

UNITED STATES DISTRICT COURT

 

for the _
Northern District of Ol'.io F|LED
DEC ' 7 2018
United States of America ) CLERK U 5
v. ) NoaTH EH`N `D?ssrh?e§To(i=OdJ;~'iiE

. . ) Cflsc NO. 1118-Ct'-OO7U?15"'ELANU
Ertc thherspoon )
Deft.’mfan.' )

ORDER SETTINC CONDITIONS OF RELEASE
IT IS ORDERED that the defendant’s release is subject to these conditions:
(l) 'l`lte defendant must not violate federal, statc, or local law while on release.
(2) The defendant must cooperate in the collection ofa DNA sample it`it is authorized by 42 U.S.C. § l4l35a.

(3) 'l`he defendant must advise the court or the pretrial services office or supervising officer in writing before making
any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
the court may impose.

'I`he defendant must appear at:
Pl'rrce

on _
Dm‘e and i"imr'

lfb!ank, defendant will be notified of next appearance

{5) The defendant must sign an Appearance Bond, ifordered.

Case: 1:18-Cr-OO70l-CAB Doc #: 6 Filed: 12/07/18 2 of 4. Page|D #: 22

Af) 1998 (Rev. lZfl |tOllND $tl'I} Additiona] Condilions ochlease l’uge 2 ol` _4 Pages
ADDITIONAL CONDITIONS OF RELEASE

['|` lS FURTIIIER Ol{l)lERIiD that the defendant's release is subject to tlte conditions marked belo\v:

[E) (6) ll'he defendant is placed in the custody ol`:

Person or organization

Address fairly tfahovc is cut orgam`:ott`on)

City and state __ '[`el. No.
who agrees to (a) supervise the dcfendant, [b] use every effort to assure the defendants appearance at all court proceedings and (c) notify_t_hc court
immediately ifthe defendant violates a condition ol`release or is no longer in the custodiau‘s custody.

 

 

 

Signed: ____ __ _
y C`o.r.'odton Dore
t [Z] ) (?) `l`he defendant intlst:
LE/} (a] submit to supervision by and report for supervision to the __ .
telephone number . tto later than n '_ . '

 

(l:l ) (b) continue or actively seek employment and shall comply with the Northern District o|`Uhio [)et`endantr‘OfTender [Eutployntent Policy
which ntay include participation in training, education. counseling, andt'or daily_iob search as directed by tlte pretrial services and
probation oliicer. lfnot in compliance with the condition ol`supervision requiring |`ull-tinte employment at a lawful occupatiou, tlte
defendant tnay be directed to perform tip to 20 hours ol`community service per week until employed, as approved or directed by the
pretrial services and probation otiicer.

(l:l } e} continue or start an education progrant.

( [d] surrender any passport to: _ _ ._

(e] not obtain a passport or other intemational travel document.

{(m}] {i} abide by the following restrielions on travel restricted to the Northern l_)istriet ol`

Ohio auditor

 

 

P((g) avoid all conlact. directly or indirecliy. with any person adm is or may be a victim o;ivilncss in the investigation or prosecution
including:

 

 

(|:I } (h) Undcrgo a psychiatrictmentalhealth evaluation auditor-counseling as directed byl’rctiial Services. Takc all medication as prescribed

 

 

(E] j (i} return to custody each _ __ at o`clock after being released at ___' o°clock |`or employment, schooling
or the following purposes:

 

([] ) (j) maintain residence ata halfway house or community corrections ccnter` as the pretrial services office or supervising ol`ticer considers

necessary

(‘E{ (k} not possess a lirearm, destructive device, or other weapon.

fm )_ {l) not use alcoltoll [:] }atall( g ]excessivel_v.

l ) (m) not use or unlawfully possess a narcotic drug or other controlled substances defined in 2| U.S.C. § 801 unless prescribed by a licensed
medical practitioner.

( } (n] submit to testing for a prohibited substance if required by tlte pretrial services ollice or supervising ol`ticcr, 'l`esting may be used with
random frequency and may include urine testing, tlte wearing ol`a sweat pateh. a remote alcohol testing systetn. auditor any fornt o|`
prohibited substance screening or testing

(E ) {o] l‘articipate in a program of inpatient or outpatient substance abuse therapy and counseling i|` deemed advisable by the pretrial services
oliice or supervising oiiicer. Rcfrain from obstructing or attempting to obstruct or lamper, in any fashion. with the efficiency and
accuracy o|`any prohibited substance testing which is required as a condition ol`release.

( ] [p} report as soon as possible_. to the pretrial services othce or supervising ofl`tcer. every contact with law enforcement personncl. including
arrests. questioning or traiiie stops.

{ d(q) avoid all contact. directly or indin:ctly, with codefendants.

l:ll tr)

 

 

 

 

A01993Addtnoi?§t%%h&tdd?a@£f‘il@i§@s"s§ibfo Bit@ii#f 6 F"€df 12/07/13 30‘°4- Pa€é°éps%`f¥?>

l:lpzirticipate in one of the following location restriction programs and comply with its requirements as directcd.

l:i Participate in the Curfcw component of the location monitoring program and abide by all requirements of thc program which will include:
l:ll,ocation monitoring technology at the discretion of the officer
l:lRadio Frequency (RF) Monitoring
ClPassivc GPS Monitoring
l:lActive GPS Monitoring (to include hybrid GPS)

You shall pay the cost of thc program based upon your ability to pay as determined by the pretrial services office or supervising officer.
Curfew: the defendant is restricted to their residence every day from to, or as directed by Pretrial Scrvices.

l:lParticipate in the llome Detention component of the location monitoring program and abide by all Requircments of the program which
will includes

l:l Location monitoring technology at thc discretion of the officer

l:lRadio Frequency (RF) Monitoring

l:lPassive GPS Monitoring

l:lActive GPS Monitoring (to include hybrid GPS)

You shall pay the cost of the program based upon your ability to pay as determined by the pretrial services office or supervising officer.
Homc Dctention; Thc defendant is restricted to their residence at all times except for cmp|oyment; cducation; religious scrviccs; medica|.
substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered obligations; or other activities as pre-approved
by Pretrial Services.

ClParticipate in the Homc lncarcerntion component ofthe location monitoring program and abide by all requirements of the program which
will include:

|'_']bocation monitoring technology at the discretion of the officer
URadio Frequcncy (RF) Monitoring

l:lPassive GPS Monitoring

l:lActivc GPS Monitoring (to include hybrid Gl’S)

You shall pay the cost of the program based upon your ability to pay ns determined by the pretrial services office or supervising officer.
Homc lncarceration' Thc defendant is restricted to their residence at all times except for medical needs or treatinan religious services.
attorney visits, and court appearances prc-approved by Prctrial Services.

 

Ul’articipatc in Stand Alone Monitoring - Thc defendant shall bc monitored by the form of location monitoring indicated below which
shall be utilized for the purpose of verifying compliance with any court imposed condition ofsupcrvision.

l:ll.ocation monitoring technology at the discretion of the officer

l:lRadio Frequency (RF) Monitoring

l:lPassivc GPS Monitoring

ElActive GPS Monitoring (to include hybrid GI’S)

¥ou shall pay the costs of participation in the location monitoring progmm, based upon your ability to pay ns directed by the pretrial
services and probation ofl`iccr.

l:lparticipate in cognitive behavioral program as instructed by the pretrial services and probation olliccr.

UProhibition on Access to Computer/lnternet: 'lhe defendant is prohibited from accessing any computer, lntemet Scrvicc Providcr, bulletin board
system or any other public or private computer network or the service at any location ’ (including employment or cducation) without prior written
approval of the U.S. Pretrial Services and l’tobation Oflice or thc Court. Any approval shall be subject to any conditions set by the U.S. l’rctrial Scrvices
and Probation Ofl`ice or the Coun with respect to that approva|. /\ny computer found is subject to seizure and/or search. A search will not bc conducted
prior to approval ofthe Court.

l:lComputer/lnternet Access Permitted: Thc defendant shall consent to the U.S. Pretrial Scrvices and Probation Ofi`ice conducting periodic
unannounced examinations of his/her computer systcm(s), which may include retrieval and copying of all memory from hardware/software and/or
removal of such system(s) for the purpose of conducting a more thorough inspection and will consent to having installed on his/her computer(s). at
his/her expense, any hardware/software to monitor his/her computer use or prevent access to particular materials Thc defendant hereby consents to
periodic inspection of any such installed hardware/software to insure it is functioning properly. Thc defendant shall provide the U.S. l’retrinl Scrvices
and Probation Oflicc with accurate information about his/her entire computer system (hard\iare/sotiwarc); all passwords used by him/`hcr; and his/her
lnternct Service Provider(s); and will abide by all rules of the Computer Restriction and Monitoring l’rogram.

DlSTRlBUT|ON: COURT DEFENDANT PRETRIALSERVICE U.S.A'l"l`ORNEY U.S. MARSllAL

noises Additio(ri§l§%:nditio€iiscclf(dgl?ags.le'$iil@b EHC/)#: 6 F'|ed: 12/07/18 4Of4' Pagaeg'eDa#o'tziA'

l:lComputer!lnteraet Restrictions: Thc defendant is prohibited front aecessing any ott-line computer service at any location (including employment
or education} without prior written approval ofthe U.S. l’retriril Serviccs and I’robution (Jll`icc or thc Court. `l`his includes any [nternet Scrvice Provider.
bulletin board system or any other public or private computer riet\vork. Any approval shall be subject to conditions set by thc U,S. Prctrial Services and
Probation Offtce or the Court with respect to that zipprova|.

Thc defendant shall consent to the U.S. i’retrial Services and l'roh:itinn Ofl'ice conducting periodic unannounced examinations of his)‘hi:r computer
system(s), which may include retrieval and copying of n|| memory front hairdwarc!sotl\vure anchor removal of such system(s) for the purpose of
conducting a more thorough inspection and will consent lo having installed on hisfher computer(s). at the defendant's expense. any hardware!so{iware
to monitor hisi'her computer use or prevent access to particular materials `l`hc defendant hereby consents to periodic inspection ofain)l such installed
hard\varefsollu-'arc to insure it is functioning properly.

The defendant shall provide the U_S. l’rctri:tl Servii:cs und l’rob.'itiott ()|`l`icc \vitli nccunite infominlion about tltc defendant'$ entire computer S_\'Stcm

(ltardware!soflware); all pass\\ords used by liitn)'her: and the dcii:nd;mt's lnlcrnet Ser\'ice l’rovider(s); and will abide b_v all rules ofthe Computer
Rcstriction and Monitoring Prograrn.

I:li\`o Contai:t \vith Minors: 'fl'ie defendant shall not associate or |i:ive verbal. \vrilten. telephone. or electronic communication with any person under
the age ole except in the presence ofthe parent or legal guardian ot`snid tttinor. 'l`his provision does not encompass persons underthe age of l B. such
as \vaiters, cashiers, ticket vendors. ctc., \vith whom the defendant must deal in order to obtain ordinary and usual commercial services

Thc defendant shall not frequent or loiter within ltlllfl feet ofschool_vards. playgrounds. theme parks. arcades. swimming pools. skating rinks. toyl stores

and other places where persons under the age o|` 18 pi'.iy. congregate. or gnther. without the prior express \\Titten approval ofthe U.S. l’retrin| Services
and l’robation Ofl`icc.

Thc defendant shall not seck. obtain or maintain any cmp|oynient. volunteer work. church or recreational activities involving minors (persons under
the age of lB) in anyway without the prior express written approval ofthe l.=`.S. I‘retriul Scrviees and l’rohntion Ofiice.

`l`() 'I`lil€ l)l".l~`l~l.-\'l)r\-N`l`:
\'()ll .»\lll~l ,-\l)\’lSl'fl) ()l" 'I`lil'l l"()l.l,{)\\`lNG l'l~I.-\'.\\l.'l`lES ;\ND S.-\N(."I'lONS:

Violating any of the foregoing conditions of release tn:iy result in tlie immediate issuance ofa warrant for your arrest, a revocation ot'_vour
release, an order ofdetention, a forfeiture ofany bond, and a prosecution for contempt ot`court and could result in imprisoiirneitt. a t`inc. or both.

»\{_`l\'-.\'()\\'I.l'il)(i.\l l'IN'l` ()F l)i'll"l‘lNl)¢\|\'l`

l acknowledge that l am the defendant in this ease and tim
to appear as directed, and surrender to serve any sentence impose

    
 
 

: iaw:i ‘ fthe conditions ofrc|ease. l promise to obey all conditions ofrelense,
mi|ties and sanctions set forth abovc,

/if)we/Oéé

City and Slatc: 'i`elephone:

 

l)efeni.la

|}ircclions lii l_initeil Stiites i\-larsha|
Mie defendant is ORDER['LD released alter processing
[l'l`he Unitcd Stntes Marshal is ORDER]`§[) to keep the defendunt in custody until notified by the clerk orjudge that the

defendant has posted bond andi'or complied with all other conditions for rclcttse. |fsti|| in custody, the defendant must bc produced before the
appropriatejudge at the time and place specified

sss '/,?, 7. /6’ ,¢/"/ér»c WH%»@§M»~%

Judiciof()tf`icer` s Signnlure ; j
Wi||iam H. Baughman. Jr.. Unite es lvlagistrate Judge

l’rinted name and title

 

DlS'I'RlBU'l`lON: COURT [)lil"l:.Nl)r\N`l` [‘R|€'I`l{lr\i.Slil{VlC]i U_S.:\"I'I`()I{NEY U.S.h'l/\RSHAL

